DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed June 12, 2020.
	Claims 1-20 are pending.  Claims 1, 8 and 15 are independent.
Drawings
Figures 1-8B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Applicant’s Figures 1-8B are identical to U.S. 10,014,063 Figures 1A-8B.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification paragraphs 0032-0038 describe details of “typical” program-verify and the problems the invention seeks to solve.  Furthermore, paragraphs 0040-0113 describe details of the drawings figures 1-8B.  As described above, Figures 1-8B should be designated as --Prior Art--.  Therefore, paragraphs 0032-0038 and 0040-0113, and the other descriptions of prior art and problems, should be under the Background of the Invention section of Applicant’s Specification because the description of the related art or other information disclosed known to the applicant belongs in the Background of the Invention section, see MPEP 608.01(c) (the Specification’s Background is for description of the state of the prior art or other information known to applicant and problems involved in the prior art or other information which are solved by applicant’s invention.”).
Applicant is reminded of helpful scenario 7 explained in MPEP 2004 and encouraged to take care to see that prior art or other information cited in a specification or in an information disclosure statements is properly described and that the information is not incorrectly or incompletely characterized.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the program voltage configuration" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (U.S. 10,014,063; hereinafter “Tseng”).
	Regarding apparatus claims 1-7 and 15-20, Tseng’s flash memory storage device is not just substantially identical to the claimed “flash memory device,” it is identical (see Tseng’s Figures 1A-8B) where the differences reside only in the remaining limitations relating to function and properties.
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because Tseng’s flash memory storage device (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Notably, Tseng’s device, shown in Figures 1A-8B, is identical to applicant’s Figures 1-8B and applicant appears to be in a better position to explain the differences between their apparatus and Tseng’s apparatus. Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding method claims 8-14, Tseng’s flash memory storage device is not just substantially identical to the flash memory device described in the specification for carrying out the claimed method, it is identical, (see Tseng’s Figures 1A-8B).
The MPEP explains that the examiner assume a prior art device will inherently perform the claimed process when the prior art device is the same as a device described in the specification for carrying out the claimed method, see MPEP 2112.02(I) (“When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”).  Because Tseng’s flash memory storage device is identical to what the device applicant describes in their specification for performing the functions in the method, the method is assumed to be inherently performed by the prior art device.  See MPEP 2112.01(I).
Applicant may rebut by either (1) showing the prior art device and device disclosed as performing the method are not the same or (2) proving prior art device cannot perform the claimed functions. Notably, Tseng’s device, shown in Figures 1A-8B, is identical to applicant’s Figures 1-8B and applicant appears to be in a better position to explain the differences between their apparatus and Tseng’s apparatus. Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Claims 1-5, 7-8, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibuya (U.S. 2020/0294600).
Regarding independent claim 1, Shibuya discloses a storage device (Fig. 1), comprising:
a non-volatile memory (Fig. 1: 2) including control circuitry (Fig. 2: 21 and 24-25) and an array of memory cells (Fig. 2: 23) formed using a set of word lines (Fig. 3: WL0-WL7) and a set of bit lines (Fig. 3: BL0-BL(m-1)); and
a controller (Fig. 1: 22), coupled to the non-volatile memory (Fig. 1: 2), configured to:
determine a data states for a first set of memory cells (see page 10, par. 0165 and par. 0173, see also page 11, par. 0177), of the array of memory cells (Fig. 2: 23), that are part of a logical N-1 neighboring word line that is adjacent to a selected word line (see page 10, par. 0165 and par. 0173, see also page 11, par. 0177);
determine, based on the data states, a program voltage configuration that includes at least two bit line voltage biases (increased QPW voltage/decreased QPW voltage, see pages 10-11, par. 0175) or at least two sense times; and
perform a program operation on the selected word line by using the program voltage configuration to iteratively program respective memory cells, of a second set of memory cells that are part of the selected word line (see pages 10-11, par. 0173-0180), wherein determining the data states, determining the program voltage configuration, and performing the program operation are to be repeated until a program stop condition is satisfied (the write operation is repeated predetermined or preset number of program loops, see page 13, par. 0215).
Regarding claim 2, Shibuya discloses the limitations with respect to claim 1.
As discussed above, Shibuya’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to function of “when using the program voltage configuration to iteratively program the respective memory cells, is configured to cause a first bit line voltage bias to be applied to a first subset of the first set of memory cells based on the first subset having neighboring memory cells in an erased data state, and cause a second bit line voltage bias, that is higher than the first bit line voltage bias, to be applied to a second subset of the first set of memory cells based on the second subset having neighboring memory cells in a programmed data state, the first bit line voltage bias and the second bit line voltage bias to eliminate or reduce a natural threshold voltage distribution (NVD) split of the selected word line.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 3, Shibuya discloses the limitations with respect to claim 2.
As discussed above, Shibuya’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to function of “wherein the first bit line voltage bias has a value of zero volts; and wherein the second bit line voltage bias has a value corresponding to an NVD of the selected word line.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 4, Shibuya discloses the limitations with respect to claim 1.
As discussed above, Shibuya’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to function of “when using the program voltage configuration to iteratively program the respective memory cells, is configured to cause a modified program voltage to be applied to the selected word line during a first iteration of the program operation, the modified program voltage having a value based on a natural threshold voltage distribution (NVD) split associated with the selected word line.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 5, Shibuya discloses the limitations with respect to claim 1.
As discussed above, Shibuya’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to function of “perform a verify operation that includes verifying data states of the respective memory cells, of the second set of memory cells, during select iterations of the verify operation, wherein a frequency at which to verify the data states is based on a natural threshold voltage distribution (NVD) for the selected word line.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 7, Shibuya discloses the limitations with respect to claim 1.
As discussed above, Shibuya’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to function of “wherein the set of memory cells are programmed using a normal order programming (NOP) scheme or a reverse order programming (ROP) scheme.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding independent claim 8, Shibuya discloses a method of programming (see page , par. 0173) an array of memory cells (Fig. 2: 23) formed using a set of word lines (Fig. 3: WL0-WL7) and a set of bit lines (Fig. 3: BL0-BL(m-1)), the method comprising:
determining data states for a first set of memory cells (see page 10, par. 0165 and par. 0173, see also page 11, par. 0177), of the array of memory cells, that are part of a logical N-1 neighboring word line that is adjacent to a selected word line (see page 10, par. 0165 and par. 0173, see also page 11, par. 0177);
determining bit line voltage biased based on the data states (increased QPW voltage/decreased QPW voltage, see pages 10-11, par. 0175); and
performing, using the bit line voltage biased, a program operation on the selected word line to iteratively program respective memory cells, of a second set of memory cells that are part of the selected word line (see pages 10-11, par. 0173-0180), wherein determining the data states, determining the program voltage configuration, and performing the program operation are to be repeated until a program stop condition is satisfied (the write operation is repeated predetermined or preset number of program loops, see page 13, par. 0215).
Regarding independent claim 15, Shibuya discloses a flash memory device (Fig. 1), comprising:
an array of memory cells (Fig. 2: 23) formed using a set of word lines (Fig. 3: WL0-WL7) and a set of bit lines (Fig. 3: BL0-BL(m-1)); and
control circuitry (Fig. 1: 22) coupled to the array of memory cells (Fig. 2: 23), configured to:
determine data states for a first set of memory cells (see page 10, par. 0165 and par. 0173, see also page 11, par. 0177), of the array of memory cells (Fig. 2: 23), that are part of a logical N-1 neighboring word line that is adjacent to a selected word line (see page 10, par. 0165 and par. 0173, see also page 11, par. 0177); 
sense nodes of a second set of memory cells included in a selected word line (see page 9, par. 0146); and
perform a program operation on the selected word line by using the program voltage configuration to iteratively program respective memory cells of the second set of memory cells (see pages 10-11, par. 0173-0180), wherein determining the data states, wherein determining the data states, determining the program voltage configuration, and performing the program operation are to be repeated until a program stop condition is satisfied (the write operation is repeated predetermined or preset number of program loops, see page 13, par. 0215).
As discussed above, Shibuya’s flash memory device is substantially identical in structure to the claimed “flash memory device,” where the differences reside only in the remaining limitations relating to function of “determine, based on the data states, at least two sense times to be used for discharging sense nodes of a second set of memory cells included in a selected word line.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 18, Shibuya discloses the limitations with respect to claim 15.
As discussed above, Shibuya’s flash memory device is substantially identical in structure to the claimed “flash memory device,” where the differences reside only in the remaining limitations relating to function of “wherein the first set of memory cells are programmed using a normal order programming (NOP) scheme and the logical N-1 neighboring word line is a physical N-1 neighboring word line.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 19, Shibuya discloses the limitations with respect to claim 15.
As discussed above, Shibuya’s flash memory device is substantially identical in structure to the claimed “flash memory device,” where the differences reside only in the remaining limitations relating to function of “wherein the first set of memory cells are programmed using a reverse order programming (ROP) scheme and the logical N-1 neighboring word line is a physical N+1 neighboring word line.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825